DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 11, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groesbeck et al., U.S. Patent Publication 2011/0290344, hereinafter referred to as Groesbeck.  
Regarding Claim 1, Groesbeck discloses a convertible float valve assembly, comprising:
A sleeve comprising a first end and a second end (generically sleeve 80 having uphole and downhole ends as seen in Figure 1; Paragraphs 0043, 0044);
One or more valve bodies disposed about the sleeve (flapper valves 120/140; Paragraphs 0045, 0046); and
A collet coupled to the sleeve (generally formed by collets 72; Paragraphs 0052-0055) and disposed at least partially within the sleeve (as seen in Figure 3), the collet comprising:
	A ring body (formed generally by the element body which forms bore 71; Figure 8);
	A plurality of collet fingers (72a) extending from the ring body (Paragraphs 0055, 0056); 
	A plurality of slots formed between the plurality of collet fingers (as seen in Figure 3, slots define the collet fingers).
	Regarding Claim 2, Groesbeck further discloses that the collet further comprises a collet seat defined at least partially by a plurality of angled inner surfaces of the plurality of collet fingers (as seen in Figures 3/5, the collets form a seat for catching ball element 110; Paragraph 0044).	
Regarding Claim 3, Groesbeck further discloses that the collet further comprises a sealing seat formed inwardly of the collet seat and the plurality of slots (defined as the inner more extending portion of the collets elements 72a as seen in Figure 3; Examiner notes in the absence of more explicit structure for the collet and sealing seats, such structures are being interpreted broadly).
Regarding Claim 4, Groesbeck further discloses that the collet seat comprises a first seat diameter (defined as some point along the incline of the collet finger elements) and the sealing seat comprises a second seat diameter that is lesser than the first seat diameter (in so far as the sealing seat is defined as the smaller diameter portion of the collet section it necessarily has a smaller diameter as seen in at least Figure 3).
Regarding Claim 5, Groesbeck further discloses the use of one or more shearable fasteners (shear pins 160) coupled to the sleeve (Paragraph 0052).
Regarding Claim 6, Groesbeck further discloses that the shear pins (160) are housed in a fastener housing (as seen in Figure 3, the shear pins are housed in the expanded portion and cutout formed by bottom housing 90; Paragraphs 0043, 0044).
Regarding Claim 7, Groesbeck further discloses the system comprises a retainer ring (lower portion of housing 90 which forms the pocket for the shear pins, Figure 5) coupled to the valve body of the flapper valves to retain the fastener housing between the retainer ring and an inner shoulder of the valve body (as seen in at least Figure 3, the lower end of housing 90 is connected to multiple shoulder sections of the flapper valve via locking rods 150 such that the shear pin housing portion is between the lower end of the housing 90 and the flapper, Paragraphs 0044, 0050; Examiner notes that a more explicit recitation of the structures for the fastener housing and/or the retainer ring would likely be sufficient to overcome the above interpretation).
Regarding Claim 10, Groesbeck discloses a method of operating a convertible float valve assembly comprising:
Lowering the float valve assembly (generically seen in Figure 1) and a ball (110) downhole (Paragraph 0048), the convertible float valve assembly comprising a collet (generally formed by collets 72; Paragraphs 0052-0055) and one or more valves in an open position (flapper valves 120/140; Paragraphs 0045, 0046);
Pumping a fluid downhole at an operating pressure (as part of moving the ball 110 through the valve housing structures between Figures 1 and 4; Paragraph 0055);
Seating the ball on a collet seat of the collet to induce a first pressure indication that indicates a first pressure greater than the operating pressure (in so far as when the ball seats against the collet seat in Figure 5, the pressure would necessarily increase to some degree owing to the obstruction of the flow path; Paragraphs 0055, 0056); and
Releasing a sleeve (80) of the convertible float valve assembly from the flapper valves (as the collet ball is pressurized, it releases the sleeve to allow the flappers to close as seen in the transitions between Figures 5 and 6; Paragraphs 0055-0057).
Regarding Claim 11, Groesbeck further discloses that the ball is free-floating when being lowered downhole (in so far as the ball is placed in the bore and has a degree of free movement to allow flow through the bore to continue; Paragraphs 0047, 0048).
Regarding Claim 18, Groesbeck further discloses that releasing the sleeve comprises shearing one or more shearable fasteners (160) disposed between the sleeve and a fastener housing retained within a valve body of the one or more valves (as seen in Figure 3, the shear pins are housed in the expanded portion and cutout formed by bottom housing 90; Paragraphs 0043, 0044).
Regarding Claim 19, Groesbeck further discloses that after releasing the sleeve from the valve bodies, biasing the one or more valves into a closed position (as seen in the transitions between Figures 5-9; Paragraph 0045).
Regarding Claim 20, Groesbeck further discloses wherein lowering the convertible float valve assembly and the ball downhole comprises flowing the fluid through a central opening of the sleeve, through a central opening of the collet, and past the ball (Paragraphs 0047, 0048).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groesbeck (2011/0290344) in view of Keerthivasan et al., U.S. Patent Publication 2016/0251923, hereinafter referred to as Keerthivasan.


Regarding Claims 8 and 9, Groesbeck discloses a convertible float valve assembly comprising:
A sleeve comprising a first end and a second end (generically sleeve 80 having uphole and downhole ends as seen in Figure 1; Paragraphs 0043, 0044);
One or more valve bodies disposed about the sleeve having one or more valves disposed about the sleeve and coupled to the one or more valve bodies (flapper valves 120/140 include a large number of structures which could be considered valve bodies including connecting structure and biasing actuators; Paragraphs 0045, 0046); and
A collet coupled to the sleeve (generally formed by collets 72; Paragraphs 0052-0055) and disposed at least partially within the sleeve (as seen in Figure 3).
While Groesbeck discloses the above structures related to the float valve assembly, wherein it is noted that any potential materials are representative and not exhaustive (Paragraph 0019), it does not specify that the collet is made from a dissolvable material.
Additionally, Keerthivasan teaches the use of a downhole shifting collet sleeve which may be made of dissolvable materials and aluminum/aluminum alloys (Paragraph 0023).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the collet (or potentially other materials) to be made of aluminum or other dissolvable materials as taught by Keerthivasan.  Doing so merely constitutes the use of a known and common material for the manufacture of downhole wellbore collet body elements based on its suitability for its intended purpose (MPEP 2144.07).
Allowable Subject Matter
Claims 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fleckenstein et al., U.S. Patent 8,991,505, teaches the use of a sliding sleeve to actuate a flapper valve using locking sidewall shear elements.
Helms, U.S. Patent 4,729,432, teaches the use of a collet flapper valve shifting tool for selective actuation of flappers allows them to close after dropping a ball.
Musselwhite et al., U.S. Patent 6,401,824, teaches the use of a drop ball actuated sliding sleeve for holding flapper valves in an initial open configuration.
Xu, U.S. Patent 8,397,823, teaches the use of a downhole sliding sleeve tool which is actuated by a drop ball to release a help open flapper.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676